NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ABRAHAM MIRANDA-REYES,                         )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D17-3698
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Brett McIntosh and Kevin M. Griffith
of Brett D. McIntosh, P.A., for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.